Henry v City of New York (2015 NY Slip Op 02701)





Henry v City of New York


2015 NY Slip Op 02701


Decided on March 31, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 31, 2015

Friedman, J.P., Renwick, Moskowitz, Richter, Clark, JJ.


14671 304637/09

[*1] Levar T. Henry, Plaintiff-Appellant,
vCity of New York, et al., Defendants-Respondents.


Tracie A. Sundack & Associates, L.L.C., White Plains (Jeffrey R. Pollack of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Ronald E. Sternberg of counsel), for respondent.

Appeal from order, Supreme Court, Bronx County (Larry S. Schachner, J.), entered July 25, 2013, which denied plaintiff's motion to reargue the denial of his motion for a default judgment against defendant Captain "John" Cruz, unanimously dismissed, without costs, as taken from a nonappealable order.
Plaintiff designated the motion that resulted in the order appealed from as one for reargument, set forth the standard for a motion to reargue in his motion papers, and did not present any new facts on the motion. The court unambiguously denied the request for reargument, and it is well established that no appeal lies from an order denying reargument (see e.g. Cangro v Park S. Towers Assoc., 123 AD3d 602 [1st Dept 2014]; D & A Constr., Inc. v New York City Hous. Auth., 105 AD3d 464 [1st Dept 2013]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 31, 2015
CLERK